Citation Nr: 0824302	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chloracne claimed 
as due to herbicide agents used in Vietnam.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to service connection for 
chloracne due to exposure to herbicides, sleep apnea, 
posttraumatic stress disorder (PTSD), and a gastrointestinal 
disorder.

Service connection was granted for PTSD in an October 2007 
rating action.

A videoconference was held before the undersigned Veterans 
Law Judge at the RO in May 2008. 

The issues of service connection for a gastrointestinal 
disorder and sleep apnea are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence showing a current diagnosis or 
findings of chloracne in service or at any time thereafter.




CONCLUSION OF LAW

Chloracne was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A.  §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters issued in December 2005 and March 2006 provided 
pertinent notice and development information.  There is no 
indication that there is additional evidence or development 
that should be undertaken.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for chloracne as 
there is no evidence of a current diagnosis of this disorder 
nor has it been medically demonstrated either in service or 
at anytime thereafter.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records, as well as, post service VA medical records. 

Entitlement to service connection for chloracne

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  
Chloracne is such a disease and may be presumed service 
connected where present to a compensable degree within a year 
from the date of the last exposure.

The records show that the veteran served in the Republic of 
Vietnam during the Vietnam era.  He had service in Vietnam 
from July 1967 to July 1968 and August 1970 to August 1971.  
He reports that he was exposed to Agent Orange during his 
service in Vietnam.  

The veteran claims to have chloracne.  Significantly, 
however, the current record does not support a conclusion 
that the veteran has chloracne.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, he has undergone VA outpatient care and there 
is no diagnosis or other findings denoting the presence of 
chloracne.  The diagnoses included dermatitis, purigo nodules, 
and actinic keratosis.  Further, the veteran has neither 
provided nor identified medical evidence to show current 
diagnosis of chloracne.  The veteran received some 
dermatological treatment in service, but there were no 
findings of chloracne.  The skin was evaluated as normal at 
the time of separation from service.

The medical evidence of record does not include any medical 
statements or opinions that show a diagnosis of chloracne or 
that relate such a disability to military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
chloracne.


ORDER

Service connection for chloracne claimed as due to herbicide 
agents used in Vietnam is denied.


REMAND

The veteran claims that he has gastrointestinal disorders 
that had their onset during military service.  The service 
medical records show that the veteran was treated on several 
occasions for gastric problems.  He has indicated that he 
continued to receive treatment subsequent to service 
discharge.  The current record contains diagnoses that 
include diverticulosis and gastroesophageal reflux disease 
(GERD).  VA examination and opinion would be helpful in the 
adjudication of this case. 

At the videoconference, the veteran reported post service 
treatment for his gastrointestinal disorders at the 
Charleston, South Carolina, VA facility.  He indicated that 
he obtained treatment in the 1980's, 1999, and 2000.  The 
RO/AMC should clarify the dates of treatment and an attempt 
should be made to obtain these records.  

VA outpatient records denote diagnoses of sleep apnea.  These 
records are associated with his treatment with PTSD.  The 
veteran reported at the videoconference that a VA intern 
informed him that his sleep apnea is related to PTSD.  It is 
not clear from the record whether his sleep apnea is related 
to respiratory dysfunction or his PTSD.  The Board finds that 
VA examination and opinion is needed.  

The case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for sleep apnea and 
gastrointestinal pathology (including the 
claimed treatment in the 1980s, 1999, and 
2000 from the Charleston, South Carolina, 
VA facility).  He should be asked to 
clarify his dates of treatment, to the 
extent needed.  If information is 
provided in sufficient detail, the RO/AMC 
should make arrangements to obtain all 
the records of the treatment afforded to 
the veteran from all the sources listed 
by him that are not already on file.  All 
information obtained should be made part 
of the file.

2.  Schedule the veteran for the 
appropriate examination, by a physician, 
to determine the nature and etiology of 
his gastrointestinal disorders.  The 
claims folder should be made available to 
a VA examiner for review.  The examiner 
should provide opinion as to whether any 
currently diagnosed gastrointestinal 
disorder is at least as likely as not 
related to his military service (that is, 
a probability of 50 percent or better).  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The rationale for any opinion 
expressed should be included in the 
report.

3.  Schedule the veteran for the 
appropriate examination by a physician to 
determine the nature and etiology of his 
sleep apnea.  The claims folder should be 
made available to a VA examiner for 
review.  The examiner should provide 
opinion as to whether the veteran's sleep 
apnea is more likely than not related to 
his military service; and whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the sleep apnea is caused or aggravated 
(permanently made worse) by the veteran's 
service connected PTSD?  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  The 
rationale for any opinion expressed 
should be included in the report.

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


